DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/623,329, filed on December 16, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 16, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4 which recites inter alia ‘any two adjacent first slots’ and ‘any two adjacent second slots’, Examiner notes that claim 1 upon which claim 4 indirectly depends recites ‘a first slot’ and ‘a second slot’, which Examiner understands as singular, i.e. the invention of claim 1 has only one first slot and only one second slot.  Yet claim 4, recites two first slots and two second slots and so does not appear to include all the limitations of claim 1, singular first and second slots.  That is to say, the scope of claim 4 appears to be greater than claim 1 because claim 1 does not provide for more than one first and second slot.
Claim 19 suffers from the same analysis.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0058030 (Choi).
Regarding claim 1 Choi discloses a display substrate comprising: 
a display area, DA [0044], and a non-display area, 1A/BA/2A as annotated [0043-44], wherein the display substrate further comprises: 
a base substrate, 100 [0042]; and 
a first insulating layer, 110 [0047], and 

    PNG
    media_image1.png
    534
    841
    media_image1.png
    Greyscale
a second insulating layer, 140 [0048], disposed on the base substrate in sequence, as shown, wherein: 
the first insulating layer comprises a first slot, as annotated, located in the non-display area, as shown, and filled with a first filler, 160 [0061], and 
the second insulating layer comprises a second slot, as annotated, located in the non-display area, as shown.
Regarding claim 2 which depends upon claim 1, Choi teaches the second slot is filled with a second filler, 510 [0079].
Regarding claim 3 which depends upon claim 1, Choi teaches there is no overlap between an orthogonal projection of the first slot on the base substrate and an orthogonal projection of the second slot on the base substrate.
Regarding claim 6 which depends upon claim 1, Choi teaches the first slot comprises a first through hole passing through the first insulating layer, 110, and the 
Regarding claim 10 Choi discloses a display apparatus, see claim 1, comprising the display substrate of claim 1.
Regarding claim 11 and referring to the discussion at claim 1, Choi discloses a method of manufacturing a display substrate, wherein the display substrate comprises a display area, DA, and a non-display area, as annotated, and the method comprises: 
providing a base substrate, 100 [0042]; 
forming a first insulating layer, 110 [0047], and a second insulating layer, 140 [0048], on the base substrate in sequence, as shown, 
wherein the first insulating layer comprises a first slot, as annotated, located in the non-display area, as shown, and 
the second insulating layer comprises a second slot, as annotated, located in the non-display area, as shown; and 
filling the first slot with a first filler, 160 [0061].
Regarding claim 12 which depends upon claim 11, Choi teaches forming the first insulating layer and the second insulating layer on the base substrate in sequence comprises: forming the first insulating layer, 110, on the base substrate, 100; forming the first slot, as annotated, located in the non-display area, as shown, in the first insulating layer, as shown; forming a second insulating layer, 140, on the first insulating layer, 110; and forming the second slot, as annotated, located in the non-display area, as shown, in the second insulating layer, as shown, and the method further comprises: filling the second slot with a second filler, 510 [0079].
claim 18 which depends upon claim 12, Choi teaches there is no overlap between an orthogonal projection of the first slot on the base substrate and an orthogonal projection of the second slot on the base substrate.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi or in the alternative over Choi and U.S. 2020/0013970 (Wang).
Regarding claim 16 which depends upon claim 1, Choi suggests the first filler, 160, comprises a flexible hydrophobic material, e.g. an organic material.

    PNG
    media_image2.png
    511
    722
    media_image2.png
    Greyscale
If it is determined that Choi does not teach or suggest the first filler comprises a flexible hydrophobic material, Examiner notes Wang is directed to flexible displays using filling materials in slots. Wang teaches at Figure 4 and [0046], that a suitable filler material, 160 (161/162) includes inter alia polytetrafluoroethene (PTFE).
An artisan would find it desirable to use filling materials that are known in the art. An artisan would recognize PTFE has hydrophobic and flexible because of it is commonly known as Teflon widely used in cookware and known to bead water, i.e. it is KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 2, Choi suggests at least one of the first filler or the second filler comprises a flexible hydrophobic material, i.e. an organic material.
If it is determined that Choi does not teach or suggest suggests at least one of the first filler or the second filler comprises a flexible hydrophobic material, Examiner notes Wang is directed to flexible displays using filling materials in slots. Wang teaches at Figure 4 and [0046], that a suitable filler material includes inter alia polytetrafluoroethene (PTFE).
An artisan would find it desirable to use filling materials that are known in the art. An artisan would recognize PTFE has hydrophobic and flexible because of it is commonly known as Teflon widely used in cookware and known to bead water, i.e. it is hydrophobic.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 the first filler, 160, comprises a flexible hydrophobic material, e.g. PTFE, because Wang teaches this is a suitable filling material and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 1-2, 5-7, 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0245156 (Kwon).
Regarding claim 1 Kwon discloses a display substrate comprising: a display area, DA [0048], and a non-display area, NDA [0048],wherein the display substrate further comprises: 
    PNG
    media_image3.png
    549
    731
    media_image3.png
    Greyscale

a base substrate, 110 [0047]; and 
a first insulating layer, 131/132 [0056], and a second insulating layer, 133/134 [0056], disposed on the base substrate, as shown, in sequence, as shown, wherein: 
the first insulating layer comprises a first slot, as annotated, located in the non-display area, as shown, and filled with a first filler, 140 [0057, 59], and 
the second insulating layer comprises a second slot located in the non-display area, as shown.
Regarding claim 2 which depends upon claim 1, Kwon teaches the second slot is filled with a second filler, e.g. 140.
Regarding claim 5 which depends upon claim 1, Kwon teaches an orthogonal projection of the first slot on the base substrate and an orthogonal projection of the second slot on the base substrate coincide with each other, i.e. they are symmetrical about the center line of the respective slots.
Regarding claim 6 which depends upon claim 1, Kwon teaches the first slot comprises a first through hole passing through the first insulating layer, 131/132, and the second slot comprises a second through hole passing through the second insulating layer, 133/134.
Regarding claim 7 which depends upon claim 2, Kwon teaches the first filler and the second filler are the same, e.g. 140.
Regarding claim 9 which depends upon claim 1, Kwon teaches the first insulating layer comprises: a barrier layer, 131 [0056]; and a buffer layer, 132 [0056], located on a side of the barrier layer facing away from the base substrate, as shown, and the second insulating layer comprises: a gate insulating layer, 133 [0056]; and an interlayer insulating layer, 134 [0056], located on a side of the gate insulating layer facing away from the base substrate, as shown.
claim 10 Kwon discloses a display apparatus comprising the display substrate of claim 1 at Figure 4, see abstract and claim 1.
Regarding claim 11 and referring to the discussion above, Kwon discloses a method of manufacturing a display substrate, wherein the display substrate comprises a display area, DA [0048], and a non-display area, NDA [0048], and the method comprises: 
providing a base substrate 110 [0047]; 
forming a first insulating layer, 131/132 [0056], and a second insulating layer, 133/134 [0056], on the base substrate in sequence, as shown, 
wherein the first insulating layer, 131/132 [0056], comprises a first slot, as annotated, located in the non-display area, as shown, and 
the second insulating layer, 133/134, comprises a second slot, as annotated, located in the non-display area, as shown; and 
filling the first slot with a first filler, 140 [0057, 59].
Regarding claim 12 which depends upon claim 11, Kwon teaches forming the first insulating layer and the second insulating layer on the base substrate in sequence comprises: forming the first insulating layer on the base substrate; forming the first slot, located in the non-display area, in the first insulating layer; forming a second insulating layer on the first insulating layer; and forming the second slot, located in the non-display area, in the second insulating layer, and the method further comprises: filling the second slot with a second filler, e.g. 140 [0056-59].
claim 13 which depends upon claim 11, Kwon teaches forming the first insulating layer and the second insulating layer on the base substrate in sequence comprises: 
forming the first insulating layer, 131/132, and the second insulating layer, 133/134, on the base substrate, 110, in sequence, as shown; and 
forming the first slot, as annotated, and the second slot, as annotated, located in the non-display area, in the first insulating layer and the second insulating layer, as shown,
 such that the first slot comprises a first through hole passing through the first insulating layer, as shown, the second slot comprises a second through hole passing through the second insulating layer, as shown, and an orthogonal projection of the first slot on the base substrate and an orthogonal projection of the second slot on the base substrate coincide with each other, as shown, and the method further comprises: 
filling the first slot and the second slot with the first filler simultaneously, i.e. the fill layer for the first and second slot is monolithic.
Because the side wall profile is uniform, Kwon suggests, but does not explicitly teach, forming the first slot and the second slot in the first insulating layer and the second insulating layer simultaneously.  Examiner notes that there is a recognized problem in the art, optimization of the patterning process for slot formation through multiple insulating layers.  Furthermore, Examiner notes there are a finite number of ways to optimize the process, i.e. a one step or a multi-step process.  Examiner notes that an artisan could have tried each of these processes with a reasonable chance of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 20 which depends upon claim 11, Kwon teaches 
the first insulating layer comprises: 
a barrier layer, 131 [0056]; and 
a buffer layer, 132 [0056], located on a side of the barrier layer facing away from the base substrate, as shown, and 
the second insulating layer comprises: 
a gate insulating layer, 133 [0056]; and 
an interlayer insulating layer, 134 [0056], located on a side of the gate insulating layer facing away from the base substrate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Wang.
Regarding claim 8 which depends upon claim 2, Kwon teaches the layer 140 is formed of a material with lower brittleness, i.e. lower modulus, and may be an organic material.  Kwon teaches the first filling layer material is the same as the second filling layer material.
Kwon does not teach the first filler comprises polyvinylidene fluoride, polyurethane or polytetrafluoroethylene, and the second filler comprises polyvinylidene fluoride, polyurethane or polytetrafluoroethylene.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the first filler comprises polyvinylidene fluoride, polyurethane or polytetrafluoroethylene, and the second filler comprises polyvinylidene fluoride, polyurethane or polytetrafluoroethylene because Wang teaches PTFE is a suitable filing layer material for slots in flexible displays and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and or in the alternative over Kwon and Wang.
Regarding claim 16 which depends upon claim 1, Kwon suggest the first filler comprises a flexible hydrophobic material, e.g. PI.
If it is determined that Kwon does not teach or suggest the first filler comprises a flexible hydrophobic material, Examiner notes Wang is directed to flexible displays using filling materials in slots. Wang teaches at Figure 4 and [0046], that a suitable filler material includes inter alia polytetrafluoroethene PTFE.
An artisan would find it desirable to use filling materials that are known in the art. An artisan would recognize PTFE has hydrophobic and flexible.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 the first filler, 160, comprises a flexible hydrophobic material, e.g. PTFE because Wang teaches this is a suitable filling material KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 2, Kwon suggests at least one of the first filler or the second filler comprises a flexible hydrophobic material, e.g.  PI.
If it is determined that Kwon does not teach or suggest suggests at least one of the first filler or the second filler comprises a flexible hydrophobic material, Examiner notes Wang is directed to flexible displays using filling materials in slots. Wang teaches at Figure 4 and [0046], that a suitable filler material includes inter alia polytetrafluoroethene PTFE.
An artisan would find it desirable to use filling materials that are known in the art. An artisan would recognize PTFE has hydrophobic and flexible.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 the first filler, 160, comprises a flexible hydrophobic material, e.g. PTFE because Wang teaches this is a suitable filling material and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0061910 (Cai).
Regarding claim 1 Cai discloses at Figure 2 and 15 a display substrate comprising: a display area, AA [0044], and a non-display area, NA [0041],wherein the display substrate further comprises: 

    PNG
    media_image4.png
    400
    624
    media_image4.png
    Greyscale
a base substrate, 10 [0043]; and 
a first insulating layer, 2’/21’ [0052], and a second insulating layer, 2’21’ [0052], disposed on the base substrate, as shown, in sequence, as shown, wherein: 
the first insulating layer comprises a first slot, as annotated, located in the non-display area, as shown, and filled with a first filler, 42 [0059], and 

    PNG
    media_image5.png
    540
    585
    media_image5.png
    Greyscale
the second insulating layer comprises a second slot located in the non-display area, as shown.

    PNG
    media_image6.png
    536
    502
    media_image6.png
    Greyscale
Regarding claim 14 which depends upon claim 1, Cai teaches and suggests at Figure 16 each of the first slot and the second slot partially surrounds the display area.
Regarding claim 15 which depends upon claim 1, Cai teaches and suggests at least one of the first slot and the second slot has a “[Symbol font/0x50]” shape at Figure 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893